Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Martin F. Salazar appeals the district court’s order denying his Fed.R.Crim.P. 33 motion for a new trial based on new evidence. His motion was based upon alleged new evidence regarding his attorney’s suspension for actions in another case. On appeal, Salazar does not challenge the district court’s conclusion that this is not the type of evidence that can support a Rule 33 motion. As such, he has waived any challenge to the district court’s dispositive ruling. See 4th Cir. R. 34(b) (failure to raise claim in informal brief waives consideration of that claim). Accordingly, we affirm. We deny Salazar’s motions for appointment of counsel and for a transcript. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.